IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       January 17, 2013 Session

                                      IN RE: JEREMIAH P.A.

                      Appeal from the Chancery Court for Knox County
                       No. 180883-3    Michael W. Moyers, Chancellor


                 No. E2012-01961-COA-R3-JV-FILED-JANUARY 17, 2013


This appeal is from an order of the trial court entered on August 14, 2012, which order
terminated the parental rights of Jeremy A. to his son, Jeremiah P.A., based upon Jeremy A.’s
joining in the petition for adoption filed by Donna J. P., the child’s biological maternal
grandmother, on September 20, 2011. See Tenn. Code Ann. § 39-1-117(f). The order
appealed from does not resolve all issues raised in the petition for adoption, or the petition
to intervene and adopt filed by Charles R., the child’s biological maternal grandfather. As
such, the order is not a final order and this appeal is dismissed for lack of jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., P.J., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

William L. Gribble, II, Maryville, Tennessee, for the appellants, Donna J. P. and Jeremy A.

Ronald Jay Attanasio, Knoxville, Tennessee, for the appellee, Charles R.

Dennis B. Francis, Knoxville, Tennessee, Guardian Ad Litem.

                                    MEMORANDUM OPINION 1




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
        The Notice of Appeal in this case states that “Co-Petitioners, Donna [P.] and Jeremy
[A.], hereby appeal[] the ruling of the trial court terminating the parental rights of Jeremy
[A.].” The Notice of Appeal was filed on September 13, 2012. After Donna P. filed her
initial petition to adopt the minor child, Charles R. filed in the proceedings below a petition
to intervene and adopt the minor child. Donna P. and Charles R. are the biological parents
of the minor child’s deceased mother, Kristin E. R. Donna P. and Charles R. are not married
to one another.

        On September 24, 2012, after the entry of the order terminating Jeremy A.’s parental
rights, the trial court entered an order denying and dismissing Donna P.’s petition and
amended petition to adopt the minor child. The order allowed Donna P. to continue as the
temporary custodian of the minor child pending resolution of the issue of which one of the
maternal grandparents should be granted permanent custody of the child. Neither the
September 24, 2012 order nor the August 14, 2012 order contain any attempt by the trial
court to certify the orders as final judgments pursuant to Rule 54.02 of the Rules of Civil
Procedure.

       “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). This court does not have subject matter jurisdiction to
adjudicate an appeal if there is no final judgment. See Bayberry Assocs. v. Jones, 783
S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is provided
by the rules or by statute, appellate courts have jurisdiction over final judgments only.”).

       Because there is no final order from which an appeal as of right would lie, this appeal
is dismissed. Costs on appeal are taxed to Donna J. P. and Jeremy A., for which execution
may issue if necessary.




                                                          PER CURIAM




                                              -2-